DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 28 March 2022. Claims 1-3, 5-7, 9-11, 13-15 and 18-19 have been amended. Claims 4 and 17 have been cancelled. No claims have been added. Therefore, claims 1-3, 5-16, and 18-19 are presently pending in this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 April 2022 is compliant with 37 CFR 1.97 and is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of “a spring element which is arranged … so that the saddle is elastically supported in the vertical direction”, as recited in lines 11-12 of claim 1 and lines 11-13 of claim 3.
The limitation of “a height adjustment mechanism for adjusting a height of the saddle”, as recited in line 15 in claim 1 and line 14 of claim 3.
The limitation of “a locking unit which the height-adjusting spring element is lockable”, as recited in lines 17-18 of claim 1 and lines 17-18 of claim 3.
The limitation of “a guiding device for guiding the vertical access aid along a vertical wall”, as recited in line 7 of claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 18, lines 2-3 of claim 18 recite the same limitations as lines 2-3 of claim 11. Additionally, both claims depend on claim 1. Therefore, the claim is considered to fail to further limit the subject matter of amended claim 1, upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilder (2007/0067905 A1).
Regarding claim 15, in figures 1-3 and 12-13 Wilder discloses a vertical access aid (the aid allowing the user to be lifted along a vertical direction, see figs. 12-13 and para. [0011] lines 4-7), comprising; - a roughly C-shaped frame (chair frame 300) suspended from a suspension device (pivot axle 412), - a saddle (seat 110) which is arranged on the C-shaped frame 300 approximately in rectilinear alignment below the suspension device 412 (the saddle 110 is shown to be arranged on the lower portion of the C-shaped frame 300, see fig. 3 and is shown to be in a rectilinear alignment below the suspension device 412, see fig. 3 and para. [0048] lines 8-16), the saddle 110 consisting of a saddle having an elongated slim shape in such a way that a person sitting on the saddle 110 can arrange his/her legs directed downwards laterally past the saddle 110 (the saddle 110 is shown to have a small thickness, such that it has an elongated slim shape, and the person sitting on the saddle 110 can inherently position their legs directly downwards laterally past the saddle 110 when seated, see fig. 1 and para. [0033] lines 9-10), and - a guiding device (vertical lift mechanism in housing 200, vertical tram rails 200/202 and foot pedal 202; the vertical tram rails 200/202 appear to be mis-labeled but appear as reference numbers 200/202 in para. [0048] lines 5-8; the foot pedal appears to be mis-labeled but appears as reference number 202 in para. [0043] line 12) for guiding the vertical access aid along a vertical wall (housing 200; the guiding device 200/202 is attached to the suspension device 412 of the C-shaped frame 300 and guides the C-shaped frame 300 up and down along the vertical wall 200, see figs. 12-13 and para. [0048] lines 8-16 and para. [0064]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Casset (FR 2,225,376 A) in view of Faucher et al. (2003/0084508 A1) and Sumi et al. (5,379,701 A).
Regarding claim 1, in figures 1-3 Casset discloses an orthopedic standing and walking aid (the device allows the user to be supported by a backrest 36, saddle 35 and ventral support 37 while standing and walking, see page 1 lines 19-25), comprising: - a carriage 25 which is displaceably mounted on a running rail 3 in a longitudinal direction of the running rail 3 (the carriage 25 is moved along the longitudinal direction of the running rail 3, see fig. 1), - an approximately C-shaped frame (upright 26 and bar 30) suspended on the carriage 25 by a suspension device (connecting rod 28; the C-shaped frame 26/30 is shown to be suspended from the carriage 25 via the suspension device 28, see fig. 1), - a saddle 35 which is arranged on the C-shaped frame 26/30 approximately in rectilinear alignment below the suspension device 28 (the saddle 35 is shown to be in a rectilinear, vertical alignment under the suspension device below the suspension device 28, see fig. 1), the saddle 35 having an elongate slim shape in such a way that a person sitting on the saddle 35 can arrange his/her legs directed downwards laterally past the saddle 35 (the saddle 35 is shown to have a frontal elongate slim shape so that the person can place their legs on the lateral sides of the saddle’s 35 elongate slim section, see figs. 1-2); and - a spring element (sheath 29, base 32, spring 33 and pin 38) which is arranged in a region between the carriage 25 and the saddle 35 so that the saddle 35 is elastically supported in a vertical direction (the spring element 29/32/33/38 is shown to be arranged between the carriage 25 and the saddle 35 so that the saddle 35 is movable about the vertical direction, see fig. 1 and page 2 lines 38 47). 
Casset discloses that the running rail 3 has a longitudinal direction in which it extends, see fig. 1, but lacks a detailed description of the running rail being mounted on a further rail arrangement so as to be displaceable transverse to its the longitudinal direction of the running rail.
However, in figure 2 Faucher teaches that a running rail 25 includes a carriage 7 which moves along the longitudinal direction 35 of the running rail 25 and that the running rail 25 includes a further rail arrangement 27/29 that allows the running rail 25 to be displaceable transverse to its longitudinal direction 35 (the running rail 25 allows the carriage 7 to move along the longitudinal direction 35 and an additional direction transverse to the longitudinal direction 35, see para. [0177]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casset’s running rail to be mounted on a further rail arrangement as taught by Faucher to provide a greater degree of movement for the walking aid, see para. [0177] lines 1-4 of Faucher.
	The modified Casset device discloses a spring, sheath and pin that allows the saddle to be adjusted in height to allow the person to stand and walk, see fig. 1 and page 1 lines 19-25 of Casset, but lacks a detailed description of a height adjustment mechanism for adjusting a height of the saddle, said height adjustment mechanism comprising a height-adjusting spring element which exerts an upward preload on the saddle and a locking unit with which the height-adjusting spring element is lockable.
However, in figures 1 and 5 Sumi teaches that a C-shaped frame 34 includes a height adjustment mechanism 70/72/76/80/82 for adjusting a height of a saddle 42, the height adjustment mechanism including a height-adjusting spring element 70/72/76/82 which exerts an upward preload on the saddle 42 and a locking unit 80 with which the height-adjusting spring element 70/72/76 is lockable (height-adjusting spring element 70/72/76/82 includes a compressed coil spring that is biased to exert an upward preload on the saddle 42, see col. 9 line 63 to col. 10 line 8, the height-adjusting spring element 70/72/76/80/82 including a locking unit 80/82 which is actuated by the user to lock the height-adjusting spring element 70/72/76 at a desired height, see col. 10 lines 8-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Casset C-shaped frame to include a height adjustment mechanism to adjust the height of the saddle as taught by Sumi to allow the user to provide additional adjustments to the height of the device to accommodate users of different heights and sizes.
	Regarding claim 2, the modified Casset device discloses that the C-shaped frame is of elastic construction in such a way that it the C-shaped frame and the spring element are formed as a single component (the C-shaped frame 26/30 includes the spring element 29/32/33/38, which includes an elastic spring 33, and therefore the C-shaped frame 26/30 is of elastic construction in such a way, where it is not separate from the spring element 29/32/33/38, that it is formed the spring element 29/32/33/38 as a single component, see fig. 1 and page 2 lines 38-47 of Casset).
	Regarding claim 5, the modified Casset device discloses that the locking unit has an operating lever (the locking unit 80/82 includes a clamp lever 80, see col. 10 lines 8-28 of Sumi).
Regarding claim 6, the modified Casset device discloses that the height adjustment mechanism is arranged in a region directly below the saddle (height-adjusting spring element 70/72/76/80/82 is shown to be positioned in a region directly below the saddle 42, see fig. 5 of Sumi).
	Regarding claim 13, the modified Casset device discloses everything as claimed including the orthopedic standing and walking aid according to claim 1. The modified Casset device further discloses a method for supporting a person with an orthopedic standing and walking aid, comprising; providing the orthopedic standing and walking aid according to claim 1; and arranging the orthopedic standing and walking aid is or adjusting a height of the saddle in such a way that a person sitting thereon touches a floor located under the orthopedic standing and walking aid with his/her feet (the spring element 29/32/33/38 is adjusted, using pin 38, to adjust the height of the saddle 35 to allow the feet of the person sitting on the saddle 35 to touch the floor so that the person can walk along the floor, see page 1 lines 19-25 of Casset), so that a first part of a body weight of this person is carried by the orthopedic standing and walking aid and a second part of the body weight is transferred to the floor (since the spring element 29/32/33/38 operates as a damping device using spring 33, a first part of the body weight of the person is inherently transferred to the spring element 29/32/33/38 and a second part of the body weight of the person is inherently transferred to the floor, see page 2 lines 40-44 of Casset).
Regarding claim 16, the modified Casset device discloses that the spring element is arranged between the suspension device and the C-shaped frame so that the saddle is elastically supported in the vertical direction (the spring element 29/32/33/38 is shown to be arranged between the suspension device 28 and the bottom of the C-shaped frame 26/30 to elastically support the movement of the saddle 35 in the vertical direction, see fig. 1 and page 2 lines 40-47 of Casset).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Casset (FR 2,225,376 A) in view of Sumi et al. (5,379,701 A).
Regarding claim 3, in figures 1-3 Casset discloses an orthopedic standing and walking aid (the device allows the user to be supported by a backrest 36, saddle 35 and ventral support 37 while standing and walking, see page 1 lines 19-25), comprising: - a carriage 25 which is displaceably mounted on a running rail 3 in a longitudinal direction of the running rail 3 (the carriage 25 is moved along the longitudinal direction of the running rail 3, see fig. 1), - an approximately C-shaped frame (upright 26 and bar 30) suspended on the carriage 25 by a suspension device (connecting rod 28; the C-shaped frame 26/30 is shown to be suspended from the carriage 25 via the suspension device 28, see fig. 1), - a saddle 35 which is arranged on the C-shaped frame 26/30 approximately in rectilinear alignment below the suspension device 28 (the saddle 35 is shown to be in a rectilinear, vertical alignment under the suspension device below the suspension device 28, see fig. 1), the saddle 35 consisting of a having an elongate slim shape in such a way that a person sitting on the saddle 35 can arrange his/her legs directed downwards laterally past the saddle 35 (the saddle 35 is shown to have a frontal elongate slim shape so that the person can place their legs on the lateral sides of the saddle’s 35 elongate slim section and is not shown to include any additional elements along the elongate slim section, see figs. 1-2); and - a spring element (sheath 29, base 32, spring 33 and pin 38) which is arranged in a region between the carriage 25 and the saddle 35 so that the saddle 35 is elastically supported in a vertical direction (the spring element 29/32/33/38 is shown to be arranged between the carriage 25 and the saddle 35 so that the saddle 35 is movable about the vertical direction, see fig. 1 and page 2 lines 38 47).
Casset discloses a spring 33, sheath 29 and pin 38 that allows the saddle 35 to be adjusted in height to allow the person to stand and walk, see fig. 1 and page 1 lines 19-25, but lacks a detailed description of a height adjustment mechanism for adjusting a height of the saddle, said height adjustment mechanism comprising a height-adjusting spring element which exerts an upward preload on the saddle and a locking unit with which the height-adjusting spring element is lockable.
However, in figures 1 and 5 Sumi teaches that a C-shaped frame 34 includes a height adjustment mechanism 70/72/76/80/82 for adjusting a height of a saddle 42, the height adjustment mechanism including a height-adjusting spring element 70/72/76/82 which exerts an upward preload on the saddle 42 and a locking unit 80 with which the height-adjusting spring element 70/72/76 is lockable (height-adjusting spring element 70/72/76/82 includes a compressed coil spring that is biased to exert an upward preload on the saddle 42, see col. 9 line 63 to col. 10 line 8, the height-adjusting spring element 70/72/76/80/82 including a locking unit 80/82 which is actuated by the user to lock the height-adjusting spring element 70/72/76 at a desired height, see col. 10 lines 8-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casset’s C-shaped frame to include a height adjustment mechanism to adjust the height of the saddle as taught by Sumi to allow the user to provide additional adjustments to the height of the device to accommodate users of different heights and sizes.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Casset, Faucher et al. and Sumi et al. as applied to claim 1 above, and further in view of Bankwitz (DE 102014002189 A1).
Regarding claim 7, the modified Casset device discloses everything as claimed including the height-adjusting spring element having a compression coil spring, see fig. 5 and col. 10 lines 5-8 of Sumi, but lacks a detailed description of the height-adjusting spring element having a gas pressure spring.
However, in figure 1 Bankwitz discloses that a height-adjusting spring element 1/2/6/8 for a saddle 5 includes a gas pressure spring 1 (the gas pressure spring 1 is actuated to adjust the height of the saddle 5, see para. [0003] lines 1-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the compression coil spring of the modified Casset device with the gas pressure spring of Bankwitz's device since it is merely a substitution of one known type of spring with another known type of spring, and it appears that the modified Casset device would perform equally well when perform the function of adjusting the height of the saddle.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Casset,  Faucher et al. and Sumi et al. as applied to claim 1 above, and further in view of Scannel (3,204,954 A).
Regarding claim 8, the modified Casset device discloses everything as claimed including the suspension device, see fig. 1 of Casset, but lacks a detailed description of the suspension device comprising a swivel joint so that the frame is rotatably suspended.
However, in figures 1 and 4 Scannel teaches that a suspension device 16 includes a swivel joint 20 so that a frame 18/19 is rotatably suspended (the swivel joint 20 allows the user to freely rotate the frame 18/19 about the suspension device 16, see col. 1 lines 45-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Casset suspension device with the addition of a swivel joint, as taught by Scannel, to allow the user to move more freely while using the device. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Casset and Faucher et al. as applied to claim 1 above, and further in view of  Durham et al. (5,732,964 A) and Vidmar (7,900,940 B1).
Regarding claim 9, the modified Casset device discloses everything as claimed including the C-shaped frame and a ventral support 37 to hold the person, see fig. 1 of Casset, but lacks a detailed description of a person being secured to a safety belt.
However, in figure 3 Durham teaches that a person is secured to a frame 54 and chest pad 106 via a safety belt 112 (the safety belt 112 is placed on the frame 54 to secure the person to the chest pad 106, see col. 7 lines 45-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Casset C-shaped frame and ventral support to include a safety belt as taught by Durham to prevent the user from accidently falling off the device.
The modified Casset device discloses everything as claimed including the C-shaped frame 30, see fig. 1 of Casset, and the safety belt, see fig. 3 of Durham, but lacks a detailed description of an eye fastened to the C-shaped frame of the standing and walking aid, the safety belt being secured to the eye.
However, in figures 4-7 Vidmar teaches an eye 62 fastened to a frame 6 (the eye 62 allows a user to attach straps to hold the user of the device, see col. 5 lines 24-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Casset C-shaped frame to have an eye and to have modified the modified Casset safety belt to be secured to the eye, as taught by Vidmar, to allow the user to reposition the safety belt along the frame, see col. 5 lines 24-31 of Vidmar.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Casset, Faucher et al. and Sumi et al. as applied to claim 1 above, and further in view of Napper (4,861,051 A).
Regarding claim 10, the modified Casset device discloses everything as claimed including the C-shaped frame 30 and a backrest 36, see fig. 1 of Casset, but lacks a detailed description of at least one additional element selected from the group consisting of a hand bow, a backrest, a headrest, a leg support, a footrest and a holding device wherein the at least one additional element is fastened to the C-shaped frame with a fastening device.
However, in figures 2 and 4 Napper teaches that a frame 17 has a fastening device 18 and a bracket to fasten and hold a backrest 16 to the frame 17 (the fastening device 18 is shown to extend through the bracket and frame 17 to fasten the backrest 16 to the frame 17 and allow the user to adjust the height and depth of the backrest 16 along the frame 17, see col. 3 lines 12-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Casset backrest to be fastened to the C-shaped frame via a fastening device and holding device, as taught by Napper, to allow the user to adjust the height and depth of the backrest, see col. 3 lines 12-17 of Napper.
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Casset, Faucher et al. and Sumi et al. as applied to claim 1 above, and further in view of Razon (2012/0000496 A1).
Regarding claim 11, the modified Casset device discloses everything as claimed including the saddle 35, see fig. 1 of Casset, but lacks a detailed description of the saddle being arranged on a pivot joint attached to the C-shaped frame.
However, in figure 6 Razon discloses a pivot joint 20 for a saddle 14 attached to a frame 1 (the pivot joint 20 is actuated by the user to tilt the saddle upwardly or downwardly and the pivot joint 20 is attached to a seat support extension 9 of the frame 1, see para. [0079] lines 8-13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Casset C-shaped frame to include a pivot joint with the saddle being arranged on the pivot joint, as taught by Razon, to allow the user to adjust the tilt of the saddle, see para. [0079] lines 8-13 of Razon.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Casset, Faucher et al., Sumi et al. and Razon as applied to claim 11 above, and further in view of Workman et al. (2012/0042917 A1).
Regarding claim 12, the modified Casset device discloses everything as claimed, including the spring element, see fig. 1 of Casset, but lacks a detailed description of the spring element having a spring constant of at most 105 N/m.
However, in figure 1 Workman teaches that a spring element 74 has a spring constant between 25 N/m and 205 N/m (the spring element 74 has a spring constant that is selected based on the human load applied to the spring element 74, see para. [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Casset spring element to have a spring constant of at most 105 N/m as taught by Workman to accommodate users of different weights and sizes, see para. [0041] lines 1-3 of Workman, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Casset, Faucher et al. and Sumi et al. as applied to claim 13 above, and further in view of Kim et al. (2014/0094345 A1).
Regarding claim 14, the modified Casset method discloses everything as claimed, but lacks a detailed description of using an electronic control device integrated into the orthopedic standing and walking aid to stimulate the person's leg muscles using electrical signals.
However, in figures 5-6 and 8 Kim teaches a method of stimulating the person’s leg muscles using electrical signals with an electronic control device 50 integrated into a frame (electronic control device 50, integrated to a support frame via a frame joint 95, is placed along the person’s leg and electrodes 4 within the device are actuated in a controlled stimulation pattern 55 to stimulate the underlying muscle, see paras. [0056] and [0100]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Casset C-shaped frame with an integrated electronic control device to stimulate the person’s leg muscles using electrical signals, as taught by Kim, to assist the person in performing gait motions while operating the device, see para. [0100] of Kim.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Casset, Sumi et al. and Razon as applied to claim 18 above, and further in view of Workman et al. (2012/0042917 A1).
Regarding claim 19, the modified Casset device discloses everything as claimed, including the spring element, see fig. 5 of Sumi, but lacks a detailed description of the height-adjusting spring element having a spring constant of at most 105 N/m.
However, in figure 1 Workman teaches that a spring element 74 has a spring constant between 25 N/m and 205 N/m (the spring element 74 has a spring constant that is selected based on the human load applied to the spring element 74, see para. [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Casset height-adjusting spring element to have a spring constant of at most 105 N/m as taught by Workman to accommodate users of different weights and sizes, see para. [0041] lines 1-3 of Workman, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Response to Arguments
Applicant's arguments filed 28 March 2022 have been fully considered but they are not persuasive. 
On page 12 line to page 14 line 8, applicant argues "Casset fails to disclose a saddle that is limited to a saddle having an elongate slim shape in such a way that a person sitting on the saddle can arrange his/her legs directed downwards laterally past the saddle. Instead, the saddle in Casset also includes a backrest and one or more abdominal supports ... The combination of the elongated, slender saddle and the ability to move in the plane thus makes it possible to safely attach oneself to the saddle and move without a support in the abdominal area and/or a backrest, as shown in Casset. On the contrary, such abdominal support or a backrest is actually a hindrance to the use of the device, because the user can only ensure the connection between the device and the user's buttocks by sitting on the saddle and pressing the saddle down slightly against the action of the spring. When moving in the plane in the area of the rail arrangement, the saddle reliably holds its position on the buttocks due to the pre-tensioning by the spring element. This combination of the special saddle shape, the spring element and the ability to move in the plane thus allows a much easier operation of the orthopedic standing and walking aid than with the device disclosed in Casset. For example, a cook can move freely between the appliances in his kitchen when using Applicant's claimed orthopedic standing and walking aid. If coupling by means of abdominal supports according to Casset were necessary, then the entire device would be very cumbersome to use and impractical ... With Applicant's claimed invention, the cook can couple to the standing and walking aid very easily and quickly by sitting on or rising from the saddle. He can thereby also leave the kitchen and thus the range of movement of the rail arrangement for a short time and, on returning to the kitchen, use the standing and walking aid again by sitting on the saddle. The standing and walking aid according to Applicant's claimed invention is thus very easy to use, offers considerable relief for the legs and allows free movement on the level. This is not possible with the device according to Casset".
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “very easy to use, offers considerable relief for the legs and allows free movement on the level”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	However, Casset’s saddle 35, as shown in figure 1, 35 is shown to have a frontal elongate slim shape so that the person can place their legs on the lateral sides of the saddle’s 35 elongate slim section, see figs. 1-2 of Casset. Though the C-shaped frame includes additional support elements, such as the backrest and abdominal supports, the claim does not require that the C-shaped frame not have the backrest and abdominal supports. As recited in the rejection of claim 1 above, the saddle 35 is recited to be the referenced saddle 35 as shown in figure 1 and not another other/additional components. Furthermore, the Casset saddle includes a similar shape to that of the applicant’s saddle, shown in figure 1 of the applicant’s drawings. The claim requires that the saddle consist of the elongate slim shape, which is shown in the Casset reference and which is recited in the rejection of claims 1 and 3 above. Additionally, as people vary in height and size the saddle, already shown to have the claimed shape, is able to accommodate larger persons who desire to position their legs on the sides of the saddle rather than directly in front of the saddle. There appears to be no recitation in the Casset disclosure of the saddle limiting or preventing a user from positioning their legs to the sides of the saddle. Therefore, the rejection of claims 1 and 3 as recited above are maintained. 
	On page 14 line 27 to page 15 line 10, applicant argues “Wilder discloses a transport system for loads (e.g. persons) comprising one or more motorized units. The transport system has a bracket on which the load can be hung. The system may have two tracks aligned perpendicularly to each other, by means of which the transport system can be moved in the plane. In addition, the load can be moved up and down horizontally. The transport system is intended for handling patients, for example to move them into a bathroom. Like Casset, Wilder requires additional securing elements on the seat. In particular, Wilder requires a backrest and armrests, and preferably also includes a safety restraint to retain a patient on the seat. As explained above, Applicant's claimed invention is designed to allow a user to sit or stand and move about freely. In contrast, the patient transport apparatus in Wilder is designed to transport a patient who is incapable of moving independently”.
However, Wilder’s saddle 110, as shown in figure 1, 110 is shown to have a small thickness, such that it has an elongated slim shape, and the person sitting on the saddle 110 is able to position their legs directly downwards laterally past the saddle 110 when seated, see fig. 1 and para. [0033] lines 9-10 of Wilder. Though the frame includes additional support elements, such as the backrest and armrests, the claim does not require that the frame not have the backrest and arm armrests. As recited in the rejection of claim 1 above, the saddle 110 is recited to be the referenced saddle 110 as shown in figure 1 and not another other/additional components. The claim requires that the saddle consist of the elongate slim shape, which is shown in the Wilder reference and which is recited in the rejection of claim 15 above. Additionally, as people vary in height and size the saddle is able to accommodate larger persons who desire to position their legs on the sides of the saddle rather than directly in front of the saddle. There appears to be no recitation in the Wilder disclosure of the saddle limiting or preventing a user from positioning their legs to the sides of the saddle. Therefore, the rejection of claim 15 as recited above is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785